UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1708



KENNETH RINGO,

                                              Plaintiff - Appellant,

          versus


NORMAN Y. MINETA, Secretary, United States
Department of Transportation (Federal Aviation
Administration), in his official capacity and
his officer, agents and successors,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1243-A)


Submitted:   November 20, 2002            Decided:   December 3, 2002


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Ringo, Appellant Pro Se. Rachel Celia Ballow, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kenneth Ringo appeals the district court’s order granting

summary judgment in favor of Appellee denying his claims under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 1994 & Supp. 2002).           We affirm.

      We review an award of summary judgment de novo.            Higgins v.

E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

Summary judgment is appropriate only if there are no genuine issues

of material fact and the moving party is entitled to judgment as a

matter of law.    Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986).      The evidence is viewed in the light

most favorable to the non-moving party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).

      With these standards in mind, we affirm on the reasoning of

the district court, stated from the bench following a full hearing.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2